NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       NOV 28 2014
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


XIUYING LI,                                       No. 13-70341

             Petitioner,                          Agency No. A099-458-331

   v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

             Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted November 18, 2014**

Before:       LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

        Xiuying Li, native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying her application for asylum and withholding of removal.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009),

and we deny the petition for review.

      The record does not compel the conclusion that Li established changed

circumstances to excuse her untimely filed asylum application. See 8 C.F.R. §

1208.4(a)(4); see also Ramadan v. Gonzales, 479 F.3d 646, 657-58 (9th Cir. 2007)

(per curiam). We lack jurisdiction to consider arguments regarding changed

circumstances that Li did not raise to the BIA. See Barron v. Ashcroft, 358 F.3d
674, 677-78 (9th Cir. 2004). Finally, we reject Li’s contention that the agency’s

analysis of changed circumstances is contrary to the intent of the law. Thus, Li’s

asylum claim fails.

      Substantial evidence supports the BIA’s finding that Li failed to establish it is

more likely than not that she would suffer mistreatment constituting persecution if

returned to China. See 8 C.F.R. § 1208.16(b)(2); Zehatye v. Gonzales, 453 F.3d
1182, 1190 (9th Cir. 2006) (to qualify for withholding of removal, an alien must

show a clear probability of future persecution). Thus, Li’s withholding of removal

claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                    13-70341